Citation Nr: 1740299	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-46 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinusitis disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1958 to August 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2015 and August 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2017, the RO issued a rating decision granting service connection for rhinitis, which had previously been on appeal after being denied by the RO's January 2013 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran does not have a sinusitis disability attributable to active duty service.

2.  Though the Veteran currently suffers from bilateral hearing loss, the evidence of record does not show that this hearing loss is related to service or to an incident of service origin, including in-service exposure to loud noise.

3.  The evidence of record does not show that the onset of the Veteran's tinnitus was due to active duty service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinusitis disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

3  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examinations in March 2016 and October 2016, and a March 2017 VA medical opinion was obtained for the Veteran's claimed sinusitis disability.  The Veteran was provided VA medical examinations in April 2011, January 2013 and September 2016, and VA medical opinions dated in March 2016 and April 2017 were obtained for his bilateral hearing loss and tinnitus disabilities.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Sinusitis

The Veteran seeks service connection for a sinusitis disability.  He asserts that the disability originated during his active duty service.  He notes that he was exposed to extreme weather with aggravated the condition.  

The Veteran's service treatment records are silent for a sinusitis condition while in service.
The Veteran was afforded a VA examination in March 2016.  He reported recurring sinus drainage, a cough with clear sputum that was worse at night, sneezing and watery eyes.  The Veteran noted that symptoms were worse with changes in the season, ragweed and pollen.  He noted using Flonase and saline rinses.  

The VA examiner noted that the maxillary and frontal sinuses were affected.  Episodes of sinusitis, headaches and tenderness of the affected sinus were found.  Four, non-incapacitating episodes were reported to have occurred over the past 12 months.  Antibiotic treatment was not needed for the incapacitating episodes.  A diagnosis of sinusitis was provided.  

The VA examiner opined that the Veteran's condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that there was no documentation of a complaint or diagnosis of sinusitis in the medical service treatment records, civilian medical records or in VA records.  Therefore, it was not at least as likely that sinusitis incurred in or caused by service.  

In the August 2016 Board remand, it was noted that the March 2016 VA examiner provided conflicting opinions regarding the nature and etiology of the Veteran's claimed sinusitis.  

The Veteran was afforded a VA examination in October 2016.  It was noted that the Veteran had a sinusitis condition which affected the frontal sinuses.  Episodes of sinusitis, which occurred as 3 non-incapacitating episodes were noted.  The VA examiner opined that the condition claimed was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner then stated that the Veteran's service treatment records did not show sinusitis and therefore, it was less likely than not that current sinusitis was related to military service.  

In a VA medical opinion dated in March 2017, the VA examiner reviewed the Veteran's claims file and stated that the Veteran's service treatment records did not show any sinusitis which had developed since military service without evidence to suggest onset was within a year of military service.  It was noted that her opinion remained unchanged since the Veteran's VA examination and that it was less likely than not that current sinusitis was incurred in or caused by the claimed in-service injury, event or illness.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a sinusitis disability.  The record contains no competent and conclusive opinion linking the Veteran's claimed sinusitis condition to his active service, given that the March 2016 opinion is internally contradictory.  The March 2017 VA opinion was provided based upon comprehensive review of the claims file and examination of the Veteran conducted by the VA examiner in October 2016 and provided an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  Further, there is no medical opinion to the contrary.

While the Veteran contends that his sinusitis disability is related to his active duty service, the Board finds that opining on a link between any such condition and his military service is more suited to the realm of medical expertise rather than lay testimony.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 Fed. Cir. 2007).  The evidence of record does not show that the Veteran has specialized training sufficient to render an opinion concerning the relationship between his sinusitis disability and his military service.  Accordingly, the Veteran's lay testimony is not competent evidence as to a nexus between any current condition and his military service.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).

Therefore, the preponderance of the evidence is against the claim for service connection, there is no doubt to be resolved, and service connection for a sinusitis disability is not warranted.




Bilateral Hearing Loss and Tinnitus
 
For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, supra. 

The Veteran states that he was in very loud noise conditions with no type of ear protection while in service.  He notes that he was assigned to a machine gun squad after basic training.  He states that he was then transferred to a 106 recoilless rifle squad for the rest of his active duty service.  The Veteran's DD Form 214 notes a military occupational specialty (MOS) of heavy weapons infantry.

Service treatment records do not reflect complaints of hearing loss and tinnitus, or note any clinical deficiency in hearing.  

The Veteran was afforded a VA audiological examination in April 2011.  He reported working on the machine gun squad and with 106 weapons.  He noted that after separation from service, he worked in a dry cleaners, a refrigeration assembly plant and for Coca-Cola for 27 years.  He stated that he wore ear protection when required.  He denied hunting or other noise exposure.  He indicated that he had difficulty hearing in service.  He noted that he experienced constant tinnitus since service.  

Upon examination, the audiological results reveal that the Veteran had hearing impairment for VA purposes in both ears pursuant to 38 C.F.R. § 3.385.  The pure tone thresholds in his right ear were 10, 15, 25, 40 and 60 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 10, 10, 60, 65 and 65 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Speech recognition scores were 94 percent for the right ear and 82 percent for the left ear.  The Veteran was diagnosed with normal sloping to a moderately severe sensorineural hearing loss, bilaterally.  It was also noted that the Veteran had tinnitus due to his hearing loss.  The VA examiner noted that the Veteran's claim file was reviewed and that the Veteran had passed a sweep frequency audiogram at 10 dBHL in both ears on his separation physical in June 1960.  This indicated that hearing was within normal limits in each ear.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus began in service since his records indicated that he exited in 1960 with hearing well within a normal range for both ears. 

The Veteran was afforded a VA examination in January 2013.  The Veteran was diagnosed with sensorineural hearing loss, bilaterally.  The VA examiner provided the same opinion as the April 2011 VA examiner.  It was also noted that the Veteran's tinnitus did not impact the Veteran's ordinary life, including his ability to work.   

A private treatment note dated in August 2015 shows that the Veteran was treated for persisting left-sided hearing loss.  No complaints of tinnitus or dizziness were provided.  A private treatment record dated in September 2015 shows that the Veteran complained of diminished hearing and poor discrimination.  It was noted that the Veteran used hearing aids.  It was noted that an audiogram had demonstrated a bilateral high frequency moderate-to-severe sensorineural hearing loss.  

A March 2016 VA medical addendum reflects that the VA examiner reviewed new evidence which had been associated with the Veteran's claims file and stated that no new evidence concerning the Veteran's hearing loss had been added.  The VA examiner noted that only a whispered voice test was obtained upon the Veteran's enlistment.  The separation physical indicated that a sweep audiogram was performed and thresholds of 10dB were revealed across all frequencies, bilaterally, indicating hearing within normal limits, bilaterally at separation.  Even without knowledge of exact thresholds at enlistment, any shift in hearing at any particular frequency would have been considered insignificant with thresholds of 10dB at separation.  The VA examiner opined that it was less likely as not that the Veteran's current hearing loss was related to military noise exposure.  

The Veteran was afforded a VA examination in September 2016.  The Veteran reported difficulty understanding speech in all listening environments, particularly in the left ear.  The Veteran was diagnosed with sensorineural hearing loss, bilaterally.  The VA examiner opined that for both the Veteran's left and right ears, his hearing loss was not at least as likely as not caused by or a result of an event in military service.  The VA examiner stated that normal whisper voice tests were obtained at time of service entrance.  Hearing sensitivity was within normal limits of VA purposes at time of service separation.  The Institute of Medicine (IOM) (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely." Occupational noise exposure after service separation may have contributed to "today's" impairment.  

The VA examiner also noted that the Veteran reported unilateral intermittent tinnitus occurring when he was in quiet environments.  He stated that the onset was 40 years ago.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of an event in military service.  The VA examiner stated that normal whisper voice tests were obtained at time of service entrance.  Hearing sensitivity was within normal limits of VA purposes at time of service separation.  No reports of tinnitus were found in the Veteran's service treatment records.  Occupational noise exposure after service separation may have contributed to the presence of tinnitus.  Reported time of onset was not relevant to Veteran's time of service.   

An April 2017 VA medical addendum reflects that the VA examiner noted that additional evidence had been associated with the Veteran's claims file.  The VA examiner stated that the findings did not affect the opinions provided in September 2016.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus.  The Veteran is currently diagnosed with sensorineural hearing loss for VA purposes.  However, the Veteran was not treated for hearing loss during service, nor were any hearing problems reported.  The Board notes that the separation physical thresholds of 10db are presumed to be in ASA units, but even if converted to ISO units (since the study predates 1967), the results of this study would not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Further, there is no competent medical evidence of record reflecting that the Veteran demonstrated hearing loss to a compensable degree within one year of discharge from active duty, and the only medical opinion of record addressing the relationship between the current conditions and service is that of VA examiners, and such opinions are against the claim.

The most persuasive expert medical opinion evidence reflects that the September 2016 VA audiologist did not find that the Veteran's current hearing loss and tinnitus were related to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The audiologist considered the medical evidence of record and the Veteran's lay statements, and included extensive medical literature pertinent to the claim.  This rationale makes the opinion persuasive and the most probative evidence as to the nexus element of the claims.  Further, there is no medical opinion of record contrary to the VA examiner's conclusion.

The Board acknowledges the Veteran's contentions that his hearing loss and tinnitus are due to his in-service noise exposure.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service, as the Veteran can attest to factual matters of which he had first-hand knowledge and noise exposure is consistent with his circumstances of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, the Veteran does not have specialized training sufficient to render such an opinion as to the etiology of hearing loss diagnosed many years after the noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, a diagnosis of a hearing loss disability, as opposed to mere loss, requires a showing of the objective thresholds enumerated in section 3.385, and these are not capable of lay substantiation.  The Veteran is competent to state when he first noted tinnitus, but in this case he reported that tinnitus began 40 years prior to his September 2016 VA examination (i.e., roughly around 1976, well over a decade after service), and he is not competent to provide a medical opinion linking tinnitus noted years after service with such service itself.

Moreover, the Board finds that the evidence does not show that sensorineural hearing loss manifested to a compensable degree within a year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The evidence shows that hearing loss was manifest many years after service; thus, the presumption of service connection for chronic diseases is not applicable.

As the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and service connection for tinnitus, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claims are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Service connection for a sinusitis disability is denied. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


